DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,12,13,14,15,16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aase et al (USP 2014/0110882).  Aase et al teach the claimed device as evidenced at paragraphs 0054-0070; and figs 2-6.
 	Regarding claim 1: 	(currently amended) A device (Aase et al: mold 600; fig 6)  for shaping an elongated component (Aase et al: bundles; fig 6), including: 
 	a molding tool (Aase et al: mold 600) which defines a plurality of molding points (Aase et al: gates; fig 6) and delimits at least one cavity (Aase et al: each leg of the mold has a cavity; fig 6),  in which the molding compound introduced via the molding points may be received (Aase et al: fig 6), 
 	at least one centering element (Aase et al: tubes; paras. 0068-0070; fig 6), which is designed to receive an elongated component and to guide it into the at least one cavity, the at least one centering element being movable relative to the molding tool, wherein  the relative movement of the at least one centering element relative to the molding tool is controlled as a function of position by the at least one drive device (Aase et al: paras. 0063-0064; 0068-0070; fig 6; the actuators move/control the tubes such that the tubes are maintained a position near or in contact with the material front), and 
 	at least one drive device (Aase et al: para. 0064; fig 6), by means of which the at least one centering element may be driven for relative movement relative to the molding tool (Aase et al: para. 0064; fig 6).  

 	Regarding claim 12:  (previously presented) The device according to claim 11, wherein the speed of the relative movement of the at least one centering element relative to the molding tool may be controlled by means of the at least one drive device (Aase et al: para. 0064; fig 6—the tubes can be controlled by one or more actuators or motors).  

 	Regarding claim 13:  (currently amended) The device according to claim 11, wherein the relative movement of the at least one centering element relative to the molding tool may be further controlled as a function of time the actuators move/control the tubes such that the tubes are maintained a position near or in contact with the material front).  

 	Regarding claim 14: (previously presented) A device according to claim 11, wherein the at least one centering element has a round, oval or polygonal cross section (Aase et al: fig 4-6; the tube inherently must have a polygonal cross section).  

 	Regarding claim 15:  (previously presented) The device according to claim 11, wherein the at least one centering element has an end with a predetermined contour (Aase et al: fig 4-6; the tube inherently has an end and predetermined shape).  

 	Regarding claim 16:  (previously presented) The device according to claim 11, wherein the device has a plurality of centering elements, each of the centering elements being movable relative to the molding tool by means of the at least one drive device (Aase et al: paras. 0064; fig 4-6; each leg of the mold has a movable tube).

 	Regarding claim 17:  (previously presented) The device according to claim 11, wherein the molding tool includes several cavities, into each of which at least one elongated component may be guided by means of at least one centering element (Aase et al: paras. 0054-0070; fig 4-6; each leg of the mold has a movable tube).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aase et al (USP 2014/0110882) as applied to claim 1 above.  The above teachings of Aase et al are incorporated hereinafter.  Though Aase et al do not explicitly teaching controllable needle valve nozzles, such are well-known in the injection molding art for its effectiveness and ease of use.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use controllable needle vlave nozzles in the gates of Aase et al in order to better control the injection of the molding materials into the cavities.

Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.  
 	Applicant argues Aase et al do not teach the relative movement of the at least one centering element relative to the molding tool being controlled as a function of position by the at least one drive device.  This argument is misplaced since Aase et al teach the actuators move/control the tubes such that the tubes are maintained a position near or in contact with the material front (paras. 0063-0064; 0068-0070; fig 6).
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 2/3/22 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 3/24/22.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach insert molding an elongated preform while using a centering device: 2418823,4318879, and 20020024169.  JP11019972 teaches centering an elongated preform within a mold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744